
	
		I
		111th CONGRESS
		1st Session
		H. R. 2820
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2009
			Mr. Farr (for
			 himself, Mr. Bilbray,
			 Mrs. Bono Mack,
			 Mrs. Capps,
			 Mrs. Davis of California,
			 Ms. Eshoo,
			 Mr. Filner,
			 Mr. Honda,
			 Mr. Hunter,
			 Mr. Issa, Ms. Matsui, Ms.
			 Woolsey, Mr. Baca, and
			 Mr. Thompson of California) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  transition to the use of metropolitan statistical areas as fee schedule areas
		  for the physician fee schedule in California under the Medicare
		  Program.
	
	
		1.Short titleThis Act may be cited as the
			 GPCI Justice Act of
			 2009.
		2.FindingsCongress finds the following:
			(1)From 1966 through
			 1991, the Medicare program paid physicians based on what they charged for
			 services. The Omnibus Reconciliation Act of 1989 required the establishment of
			 a national Medicare physician fee schedule, which was implemented in 1992,
			 replacing the charge-based system.
			(2)The Medicare
			 physician fee schedule currently includes more than 7,000 services together
			 with their corresponding payment rates. In addition, each service on the fee
			 schedule has three relative value units (RVUs) that correspond to the three
			 physician payment components of physician work, practice expense, and
			 malpractice expense.
			(3)(A)Each geographically
			 adjusted RVU measures the relative costliness of providing a particular service
			 in a particular location referred to as a locality. Physician payment
			 localities are primarily consolidations of the carrier-defined localities that
			 were established in 1966.
				(B)When physician payment localities were
			 redesignated in 1997, Administrator of the Centers for Medicare & Medicaid
			 Services acknowledged that the new payment locality configuration had not been
			 established on a consistent geographic basis. Some were based on zip codes or
			 Metropolitan Statistical Areas (MSAs) while others were based on political
			 boundaries, such as cities, counties, or States.
				(C)The Medicare program has not revised
			 the geographic boundaries of the physician payment localities since the 1997
			 revision.
				(4)Medicare’s
			 geographic adjustment for a particular physician payment locality is determined
			 using three GPCIs (Geographic Practice Cost Indices) that also correspond to
			 the three Medicare physician payment components of physician work, practice
			 expense, and malpractice expense.
			(5)The major data
			 source used in calculating the GPCIs is the decennial census which provides new
			 data only once every 10 years.
			(6)This system of
			 geographic payment designation has resulted in more than half of the current
			 physician payment localities having counties within them with a large payment
			 difference of 5 percent or more. A disproportionate number of these underpaid
			 counties are located in California, Georgia, Minnesota, Ohio, and
			 Virginia.
			(7)For purposes of payment under the Medicare
			 program, hospitals are organized and reimbursed for geographic costs according
			 to MSAs.
			(8)Studies by the Medicare Payment Advisory
			 Commission (MedPAC) in 2007, the Government Accountability Office (GAO) in
			 2007, the Urban Institute in 2008, and Acumen LLC in 2008 have all documented
			 this physician GPCI payment discrepancy—specifically that more than half of the
			 current physician payment localities had counties within them with a large
			 payment difference (that is, a payment difference of 5 percent or more) between
			 GAO’s measure of physicians’ costs and Medicare’s geographic adjustment for an
			 area. All these objective studies have recommended changes to the locality
			 system to correct the payment discrepancies.
			(9)A common recommendation among the GPCI
			 payment discrepancy studies referred to in paragraph (8) is to eliminate the
			 county-based locality and replace it with one determined by Metropolitan
			 Statistical Area.
			3.Redesignating the
			 geographical practice cost index (GPCI) localities in California
			(a)In
			 generalSection 1848(e) of
			 the Social Security Act (42 U.S.C.1395w–4(e)) is amended by adding at the end
			 the following new paragraph:
				
					(6)Transition to
				use of MSAs as fee schedule areas in California
						(A)In
				general
							(i)RevisionSubject
				to clause (ii) and notwithstanding the previous provisions of this subsection,
				for services furnished on or after January 1, 2010, the Secretary shall revise
				the fee schedule areas used for payment under this section applicable to the
				State of California using the Metropolitan Statistical Area (MSA) iterative
				Geographic Adjustment Factor methodology as follows:
								(I)The Secretary shall
				configure the physician fee schedule areas using the Core-Based Statistical
				Areas—Metropolitan Statistical Areas (each in this paragraph referred to as an
				MSA), as defined by the Director of the Office of Management and
				Budget, as the basis for the fee schedule areas. The Secretary shall employ an
				iterative process to transition fee schedule areas. First, the Secretary shall
				list all MSAs within the State by Geographic Adjustment Factor described in
				paragraph (2) (in this paragraph referred to as a GAF) in
				descending order. In the first iteration, the Secretary shall compare the GAF
				of the highest cost MSA in the State to the weighted-average GAF of the group
				of remaining MSAs in the State. If the ratio of the GAF of the highest cost MSA
				to the weighted-average GAF of the rest of State is 1.05 or greater then the
				highest cost MSA becomes a separate fee schedule area.
								(II)In the next
				iteration, the Secretary shall compare the MSA of the second-highest GAF to the
				weighted-average GAF of the group of remaining MSAs. If the ratio of the
				second-highest MSA’s GAF to the weighted-average of the remaining lower cost
				MSAs is 1.05 or greater, the second-highest MSA becomes a separate fee schedule
				area. The iterative process continues until the ratio of the GAF of the
				highest-cost remaining MSA to the weighted-average of the remaining lower-cost
				MSAs is less than 1.05, and the remaining group of lower cost MSAs form a
				single fee schedule area, If two MSAs have identical GAFs, they shall be
				combined in the iterative comparison.
								(ii)TransitionFor services furnished on or after January
				1, 2010, in the State of California, after calculating the work, practice
				expense, and malpractice geographic indices described in clauses (i), (ii), and
				(iii) of paragraph (1)(A) that would otherwise apply through application of
				this paragraph, the Secretary shall increase any such index to the county-based
				fee schedule area value on December 31, 2009, if such index would otherwise be
				less than the value on January 1, 2010.
							(B)Subsequent
				revisions
							(i)Periodic review
				and adjustments in fee schedule areasSubsequent to the process outlined in
				paragraph (1)(C), not less often than every three years, the Secretary shall
				review and update the California Rest-of-State fee schedule area using MSAs as
				defined by the Director of the Office of Management and Budget and the
				iterative methodology described in subparagraph (A)(i).
							(ii)Link with
				geographic index data revisionThe revision described in clause (i) shall
				be made effective concurrently with the application of the periodic review of
				the adjustment factors required under paragraph (1)(C) for California for 2012
				and subsequent periods. Upon request, the Secretary shall make available to the
				public any county-level or MSA derived data used to calculate the geographic
				practice cost index.
							(C)References to
				fee schedule areasEffective for services furnished on or after
				January 1, 2010, for the State of California, any reference in this section to
				a fee schedule area shall be deemed a reference to an MSA in the
				State.
						.
			(b)Conforming
			 amendment to definition of fee schedule areaSection 1848(j)(2)
			 of the Social Security Act (42 U.S.C. 1395w(j)(2)) is amended by striking
			 The term and inserting Except as provided in subsection
			 (e)(6)(C), the term.
			
